Title: To George Washington from Colonel John Gibson, 5 December 1777
From: Gibson, John
To: Washington, George



May it please your Excellency
Fort Pitt [Pa.] Decr 5th 1777.

By the inclosed Return Your Excellency will be made Acquainted with the strength of the Garrison at this place. Genl Hand ordered me to send the Deserters from the Different Corps at Camp down by Capt. Saml Miller of the 8th Pensl. Regt, which I Accordingly have done, Excepting those of the 13th Virga Regt and some who were sick. I shoud have sent the whole of them But at the time of Capt. Millers March, from the number of men who were on Commands, at the Small pox Hospital, & Employed as Artificers, we cou’d hardly mount a Serjts Guard. I make no doubt Genl Hand has already Acquainted your Excellency of the Situation of Affairs in this Country and of his having gone down to Regulate the Garrisons on the Ohio. since he left this place nothing Material has happened. Simon Girty a Messenger dispatched by General Hand to the Seneca towns on the Heads of the Allegeney, Returned here a few days a goe, he in forms us Guashota a Chief of them had Returned from War, that he had killed four people near Legonier, that another party Returned and Brought in a white Woman and three Scalps whilst he was in the towns, that they told him all the Nations Excepting White Eyes and a few Delawares woud strike us in the Spring. that they told him he must goe with them to Niagara, that he made his Escape; By going to hunt for his horse. he says the News of Burgoynes Surrender had not Reached there.
Lt Cane was ordered down the Country to Bring up the Cloathing for the Remainder of the 13th Virga Regt now here, But as the Cloathing is not Yet Arrived, and the men Being in the most distressed Condition, I have now sent Capt. Sullivan for that purpose, and hope your Excellency will Give such directions as will Enable him to Return as soon as possible. I am with the Utmost Respect your Excellency’s most Obedient humble Servt

Jno. Gibson

